Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg et al. (US 7,597,705 B2) in view of Kensey (US 4,890,612).
Regarding claim 17, Forsberg discloses a method of sealing a puncture site in a vessel, the method comprising the steps of: 
Positioning a puncture sealing device  (whole treatment assembly shown in Figures 8-11 which includes 700, 220, 110, 108, and other components as shown in the figures) such that a portion of the puncture sealing device is disposed within the vessel through the puncture site, the puncture sealing device having a release tube 220, a delivery tube 702 disposed within the release tube, a plug 110 disposed within the delivery tube, a toggle 108 disposed relative to the plug in a distal direction and being restrained in an insertion position, and a filament 104 that couples the toggle to the plug, wherein in the insertion position at least a portion of the toggle is restrained by at least one of the release tube and the delivery tube, such that the toggle is angled at a first angle relative to a central axis of the release tube (Figure 9; Column 3, 12-29; Column 6, lines 12-40).
Moving at least one of the release tube and the delivery tube relative to the other to release the toggle such that a) the toggle is no longer restrained by the at least one of the release tube and the delivery tube, and b) the toggle transitions out of the insertion position and is angled at a second angle relative to the central axis that is different from the first angle (Figures 10-11; Column 3, 12-29; Column 6, lines 12-40). 
removing a procedure sheath from the puncture site, the procedure sheath configured to open the puncture site, positioning an access sheath through the puncture site such that a distal end of the access sheath is disposed within the vessel, the access sheath defining a proximal end opposite the distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, positioning the puncture sealing device into the access channel along the insertion direction, while the toggle is restrained in the insertion position and the distal end of the access sheath is inside and remains in the vessel, and prior to releasing the proximal end of the toggle from the at least one of the release tube and delivery tube, translating the puncture sealing device within the access channel along the insertion direction toward the distal end of the access sheath, and mechanically coupling the puncture sealing device to a sheath hub positioned entirely outside of the puncture site when the puncture sealing device is fully seated in the access sheath and while the distal end of the access sheath is disposed within the vessel, such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction; and with the puncture sealing device coupled to the access sheath while the distal end of the access sheath is disposed within the vessel, moving at least one of the release tube and the delivery tube with respect to the access sheath to release the toggle.
However, Kensey teaches that it is well known for a procedure sheath (e.g. needle cannula, not shown) to be used to open a puncture site, and then an access sheath 26 (Figures 1-4) to be used to perform an intravascular procedure (e.g., angioplasty), and upon completion of the procedure, the access sheath can later be removing a procedure sheath (needle cannula, not shown) from the puncture site, positioning an access sheath 26 (Figures 1-3) through the puncture site 28 such that a distal end of the access sheath is disposed within the vessel 24, the access sheath defining a proximal end opposite a distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, positioning the puncture sealing device having a release tube 32, delivery tube 38, plug 102 and toggle 106 into the access channel along the insertion direction, while the toggle is restrained in the insertion position and the distal end of the access sheath is inside and remains in the vessel, and prior to releasing the proximal end of the toggle from the release tube (32, Figs. 1 and 2), translating the puncture sealing device within the access channel along the insertion direction toward the distal end of the access sheath (Figs. 1-2), and mechanically coupling the puncture sealing device to the a sheath hub (see flared portion at proximal end, see Figure below) positioned entirely outside of the puncture site when the puncture sealing device is fully seated in the access sheath (see Figures 2-3) such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction (Figures 1-4; Column 3, line 41—Column 4, line 26); and with the puncture sealing device coupled to the access sheath, moving at least one of the release tube and the delivery tube with respect to the access sheath to release the toggle (Figs. 3-4). 

    PNG
    media_image1.png
    501
    726
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg, by providing the steps of opening the puncture site with a procedure sheath, removing the procedure sheath from the puncture site, positioning an access sheath through the puncture site such that a distal end of the access sheath is disposed within the vessel, positioning the puncture sealing device into the access channel along the insertion direction, while the toggle is restrained in the insertion position and the distal end of the access sheath is inside and remains in the vessel, and prior to releasing the proximal end of the toggle from the release tube, translating the puncture sealing device within the access channel along the insertion direction toward the distal end of the access sheath, and mechanically coupling the puncture sealing device to a sheath hub positioned entirely 
Examiner notes that said modification would therefore result in a releasing step that occurs when the puncture sealing device is fully seated in the access sheath.
Forsberg as modified by Kensey is silent regarding the coupling and releasing steps specifically occurring while the distal end of the access sheath is disposed within the vessel. This is because in the embodiment of Kensey relied upon (Figures 1-5), the puncture sealing device becomes fully seated at the very moment between Figures 2 and 3 that the toggle protrudes from the distal end of the access sheath (the toggle is already in the vessel in Figure 2). In this embodiment, the access sheath is first withdrawn and then the delivery tube is moved down to eject the toggle. While it is unclear whether the precise moment the toggle first protrudes the distal end of the access sheath so as to render the puncture sealing device “fully seated" occurs before or after the access sheath is withdrawn from the vessel, Kensey nonetheless teaches in another embodiment that either is sufficient.
Specifically, Kensey teaches an alternative embodiment in Figures 6-9. Unlike in Figures 2-3, Figure 8 makes it unambiguously clear that the access sheath can be left within the vessel while the toggle is ejected (Column 6, line 24--Column 7, line 33).

Examiner notes that the addition of the adverb “mechanically” in the phrase “mechanically coupling” does not substantially narrow the scope of the claim to distinguish it from the prior art. First, the term “coupled” is broad. Two objects are considered to be coupled together even if they are in contact with one another, even indirectly. For example, the steering wheel of a car can be considered to be “coupled” to the rear bumper. Next, the term “mechanically” is similarly broad and does little to alter the scope of the claim. Two objects may be considered “mechanically coupled” together by mere friction, or through some other form of contact, even indirect contact. Here, the puncture sealing device of Forsberg/Kensey is “mechanically coupled” to the access sheath in that it is brought in contact therewith through frictional engagement and by direct and indirect connections between the two objects.    
Regarding claim 18, Forsberg as modified by Kensey discloses the toggle 108 (Forsberg: Figure 8) is restrained by trapping a proximal end of the toggle between the release tube and the delivery tube (Column 3, 12-29; Column 6, lines 12-40).
Regarding claim 19, Forsberg as modified by Kensey discloses the releasing step comprises moving at least one of the delivery tube 702 and the release tube 220 relative to the other of the at least one of the delivery tube and the release tube, such 
Regarding claim 21, Forsberg as modified by Kensey discloses the orienting step comprises, moving at least one of the delivery tube 702 and the release tube 220 relative to the other such that a distal end of the release tube abuts the toggle 108 to thereby orient the toggle in a sealing position (Forsberg: Figures 10-11; Column 3, 12-29; Column 6, lines 12-40).
Regarding claims 20 and 22, although Forsberg does not explicitly state the releasing step comprises moving the release tube relative to the delivery tube in a proximal direction that extends from the distal end of the access sheath toward the proximal end of the access sheath and the orienting step comprises moving the release tube relative to the delivery tube in a distal direction that extends from the proximal end of the access sheath toward the distal end of the access sheath, the directional arrows in Figures 9-11 appear to indicate that the release tube is first moved proximally relative to the delivery tube (see Figures 8-10), and then moved distally relative to the delivery tube (see Figures 10-11). In other words, when progressing from Figure 8 to Figure 10, in light of the directional arrows pointing in the proximal direction in Figure 9, it appears that Forsberg is disclosing the release tube is moved proximally relative to the delivery tube in order to reach the position shown in Figure 10. Likewise, when progressing from Figure 10 to Figure 11, in light of the directional arrows pointing in the distal direction in Figures 10 and 11, it appears that Forsberg is disclosing the release tube is moved proximally relative to the delivery tube in order to reach the position shown in Figure 11. 

Regarding claim 25, Forsberg as modified by Kensey discloses the first angle is greater than the second angle (Forsberg: see Figures 9 and 11).
Claims 1-6, 8-9, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Kensey, and further in view of Hill et al. (US 2012/0143244 A1).
Regarding claim 1, Forsberg discloses a method of sealing a puncture site in a vessel, the method comprising the steps of: 
Positioning a puncture sealing device (whole treatment assembly shown in Figures 8-11 which includes 700, 220, 110, 108, and other components as shown in the figures) such that a portion of the puncture sealing device is disposed within the vessel through the puncture site, the puncture sealing device having a release tube 220, a delivery tube 702 disposed within the release tube, a plug 110 disposed within the delivery tube, a toggle 108 distal to the plug, and a filament 104 that couples the toggle to the plug, wherein the toggle defines a proximal end that is restrained within and by the release tube (Column 3, 12-29; Column 6, lines 12-40 and Figs. 8 and 9).
Moving at least one of the delivery tube and the release tube relative to the other of the delivery tube and the release tube to a) release the proximal end of the toggle from the release tube, and b) orient the toggle in a sealing position wherein the toggle is fixed with respect to the release tube in the sealing position (Column 3, 12-29; Column 6, lines 12-40). Examiner notes that the toggle is fixed with respect to the release tube because the toggle abuts the release tube (Figures 10-11).
Forsberg is silent regarding the steps of positioning an access sheath in the puncture site such that a distal end of the access sheath is inside the vessel, the access sheath defining a proximal end having a sheath hub opposite the distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, the sheath hub positioned entirely outside of the puncture site; positioning the puncture sealing device into the access channel along the insertion direction; with the distal end of the access sheath inside and remaining in the vessel and prior to releasing the proximal end of the toggle from the release tube, translating the puncture sealing device within the access channel along the insertion direction and relative to the access sheath toward the distal end of the access sheath until the puncture sealing device is fully seated in the access sheath, such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction; with the puncture sealing device fully seated in, and with the puncture sealing device fully seated in, and mechanically coupled to, the sheath hub of the access sheath while the distal end of the access sheath is inside the vessel, moving at least one of the delivery tube and the release tube relative to the access sheath for the steps of releasing and orienting the 
However, Kensey teaches that it is well known for an access sheath 26 (Figures 1-4) to first be used to perform an intravascular procedure (e.g., angioplasty), and upon completion of the procedure, later be used to perform a puncture sealing procedure (Column 3 line 42—Column 4, line 15).  In particular, Kensey teaches positioning an access sheath in the puncture site 28 such that a distal end of the access sheath is inside the vessel 24, the access sheath defining a proximal end having a sheath hub (see flared portion at proximal end, see Figure above) opposite the distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, the sheath hub positioned entirely outside of the puncture site (Figs. 1-3); with the distal end of the access sheath inside the vessel and remaining in the vessel and prior to releasing a proximal end of a toggle 106 from a release tube 32, positioning and translating a puncture sealing device having the release tube 32, delivery tube 38, plug 102 and toggle 106 into the access channel along the insertion direction and relative to the access sheath toward the distal end of the access sheath until the puncture sealing device is fully seated in, such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction (Figures 1-4; Column 3, line 41—Column 4, line 26), and with the puncture sealing device fully seated in, and mechanically coupled to the sheath hub of the access sheath, moving at least one of the delivery tube and the release tube relative to each other and the access sheath to Examiner notes that as currently written, “fully seated” does not require the toggle to protrude from the release tube. Rather, it merely requires the toggle to protrude from the distal end of the access sheath when the access sheath is inside the vessel. Here, between Kensey’s Figs. 2-3 there is a moment in time when the access sheath 26 is being withdrawn where the toggle protrudes from the distal end of the access sheath that is inside the vessel (compare position of toggle in Fig. 2 to position of toggle in Fig. 3 when sheath 26 is withdrawn; since toggle is already inside the vessel in Fig. 2 there must be a time in which the toggle protrudes from the distal end of the access sheath while the access sheath is still inside the vessel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg, by providing the steps of positioning an access sheath within the vessel through the puncture site, and positioning the puncture sealing device into the access channel along the insertion direction, the sheath hub positioned entirely outside of the puncture site;  positioning the puncture sealing device into the access channel along the insertion direction; with the distal end of the access sheath inside and remaining in the vessel and prior to releasing the proximal end of the toggle from the release tube, translating the puncturing sealing device with the access channel along the insertion direction and relative to the access sheath toward the distal end of the access sheath until the puncture sealing device is fully seated in the access sheath, such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction; and with the puncture sealing device fully seated in, and mechanically coupled to the sheath hub of the access 
Examiner notes that said modification would therefore result in a moving step that occurs when the puncture sealing device is fully seated in and mechanically coupled to the sheath hub of the access sheath.
Examiner notes that the addition of the term “mechanically” in the phrase “mechanically coupled” does not substantially narrow the scope of the claim to distinguish it from the prior art. First, the term “coupled” is broad. Two objects are considered to be coupled together even if they are in contact with one another, even indirectly. For example, the steering wheel of a car can be considered to be “coupled” to the rear bumper. Next, the term “mechanically” is similarly broad and does little to alter the scope of the claim. Two objects may be considered “mechanically coupled” together by mere friction, or through some other form of contact, even indirect contact. Here, the puncture sealing device of Forsberg/Kensey is “mechanically coupled” to the sheath hub of the access sheath in that it is brought in contact therewith through frictional engagement and by direct and indirect connections between the two objects.
Forsberg as modified by Kensey is silent regarding the releasing step specifically occurring while the distal end of the access sheath is inside the vessel. This is because in the embodiment of Kensey relied upon (Figures 1-5), the puncture sealing device becomes fully seated at the very moment between Figures 2 and 3 that the toggle protrudes from the distal end of the access sheath (the toggle is already in the vessel in 
Specifically, Kensey teaches an alternative embodiment in Figures 6-9. Unlike in Figures 2-3, Figure 8 makes it unambiguously clear that the access sheath can be left within the vessel while the toggle is ejected. (Column 6, line 24--Column 7, line 33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg as modified by Kensey, by leaving the access sheath within the vessel while the toggle is ejected, as Kensey sets forth that leaving the access sheath within the vessel or outside of the vessel during this step are equally sufficient for delivering the toggle (Column 6, line 24--Column 7, line 33).   In the modified invention, the step of orienting the toggle also occurs while the distal end of the access sheath is inside the vessel because Forsberg discloses that the toggle is oriented after it is released from the release tube (Forsberg, Fig. 11 and Column 3, 12-29; Column 6, lines 12-40) and Kensey discloses that the toggle is released from the release tube while the distal end of the access sheath is inside the vessel (Kensey, Fig. 8).
Furthermore, Hill teaches it is well known to apply a tension to the filament 908 (Figure 9) of a puncture sealing device 902 prior to, concurrently with, and/or after the toggle 906 is in the sealing position (Paragraph [0076]). 

Regarding claim 2, Forsberg as modified by Kensey and Hill discloses the claimed invention substantially as claimed, as set forth above for claim 1. Forsberg as modified by Kensey and Hill further discloses the proximal end of the access sheath 26 (Kensey: Figures 1-3) is spaced from the distal end of the access sheath in a proximal direction. 
Although Forsberg does not explicitly state the moving step comprises moving the release tube in the proximal direction relative to the delivery tube, the directional arrows in Figures 9-11 appear to indicate that the release tube is first moved in the proximal direction relative to the delivery tube (see Figures 8-10), and then moved in the distal direction relative to the delivery tube (see Figures 10-11). In other words, when progressing from Figure 8 to Figure 10, in light of the directional arrows pointing in the proximal direction in Figure 9, it appears that Forsberg is disclosing the release tube is moved in the proximal direction relative to the delivery tube in order to reach the position shown in Figure 10. Likewise, when progressing from Figure 10 to Figure 11, in light of the directional arrows pointing in the distal direction in Figures 10 and 11, it appears that Forsberg is disclosing the release tube is moved in the distal direction relative to the delivery tube in order to reach the position shown in Figure 11. 

Regarding claim 3, Forsberg as modified by Kensey and Hill discloses wherein the step of applying tension (Hill: Paragraph [0076]) maintains the toggle in the sealing position.
Regarding claim 4, Forsberg as modified by Kensey and Hill discloses the proximal end of the access sheath 26 (Kensey: Figures 1-3) is spaced from the distal end of the access sheath in a proximal direction, and the method further comprises: coupling the puncture sealing device to the access sheath 26 when the puncture sealing device is fully seated in the access sheath (coupled via frictional engagement and direct/indirect contacts therebetween; alternatively, see hub of 26 screwed into collar 44 of puncture sealing device in Fig. 3); and moving the coupled access sheath and the puncture sealing device in the proximal direction so as to move the toggle toward the puncture site while the toggle is in the sealing position (see Figures 3-4).
Regarding claim 5, Forsberg as modified by Kensey and Hill discloses pulling at least the delivery tube 702 (Forsberg: Figure 15) in the proximal direction such that the plug 110 is removed from the delivery tube.
Regarding claim 6, Forsberg as modified by Kensey and Hill discloses the step of tamping the plug 110 against the puncture site to thereby seal the puncture site (Forsberg: Figure 16).
Regarding claim 8, Forsberg as modified by Kensey and Hill discloses the step of again moving at least one of the delivery tube 702 (Forsberg: Figures 8-11) and the release tube 220 relative to the other such that a distal end of the release tube abuts the toggle 108 to thereby orient the toggle in the sealing position (Column 3, 12-29; Column 6, lines 12-40).
Regarding claim 9, Forsberg as modified by Kensey and Hill discloses the claimed invention substantially as claimed, as set forth above for claim 8. Forsberg as modified by Kensey and Hill further discloses the proximal end of the access sheath 26 (Kensey: Figures 1-3) is spaced from the distal end of the access sheath in a proximal direction. 
Although Forsberg does not explicitly state the first moving step comprises moving the release tube in the proximal direction relative to the delivery tube and the second moving step comprises moving the release tube relative to the delivery tube in a distal direction that is opposite to the proximal direction, the directional arrows in Figures 9-11 appear to indicate that the release tube is first moved in the proximal direction relative to the delivery tube (see Figures 8-10), and then moved in the distal direction relative to the delivery tube (see Figures 10-11). In other words, when progressing from Figure 8 to Figure 10, in light of the directional arrows pointing in the proximal direction in Figure 9, it appears that Forsberg is disclosing the release tube is moved in the proximal direction relative to the delivery tube in order to reach the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg as modified by Kensey and Hill, by moving the release tube in the proximal direction to perform the first moving step and moving the release tube in the distal direction to perform the second moving step, as doing so would result in the same outcome as the alternative of first distally moving the delivery tube relative to the release tube and then proximally moving the delivery tube relative to the release tube.
Regarding claims 23-24, Forsberg as modified by Kensey and Hill discloses the claimed invention substantially as claimed, as set forth above for claim 18.
Although it appears that Forsberg discloses providing tension to the filament 104 at least during the steps shown in Figures 15-16, Forsberg does not explicitly state the steps of providing tension to the filament occur prior to the orienting step, and while the toggle is in the sealing position.
However, Hill teaches it is well known to apply a tension to the filament 908 (Figure 9) of a puncture sealing device 902 prior to, concurrently with, and/or after the toggle 906 is in the sealing position (Paragraph [0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg as modified by Kensey by providing tension to the filament before and while the toggle is in the sealing .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Kensey and Hill, as applied to claim 6 above, and further in view of Terwey (US 2013/0226227 A1).
Regarding claim 7, Forsberg as modified by Kensey and Hill discloses the claimed invention substantially as claimed, as set forth above for claim 6. Forsberg as modified by Kensey and Hill further discloses the pulling step (Forsberg: Figures 15-16) comprises pulling the delivery tube 702 proximally such that the plug 110 is removed from the delivery tube within the release tube 220.
Although it appears that the manual tamping step could be performed within the release tube at some point between the steps shown in Figures 15-16, it is not entirely clear whether or not said tamping step does in fact occur within the release tube.
However, Terwey teaches it is well known to tamp a plug 210 (Figures 5G-5H) during a vascular puncture sealing procedure using an automated tamping apparatus 252, wherein the tamping step is performed while the tamp 212 is disposed within the release tube 216 (Paragraphs [0004], [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg as modified by Kensey and Hill, by providing the puncture sealing device with an automated tamping apparatus such that the tamping step is performed while the tamp is disposed within the release tube, for the purpose of facilitating sealing plug ejection and proper placement 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 17-25 have been considered but are moot in view of new ground(s) of rejection.  In response to the argument(s) on pages 7-9 of the remarks filed on 05/10/2021, Forsberg discloses a method of sealing a puncture site in a vessel, the method comprising the steps of: 
Positioning a puncture sealing device  (whole treatment assembly shown in Figures 8-11 which includes 700, 220, 110, 108, and other components as shown in the figures) such that a portion of the puncture sealing device is disposed within the vessel through the puncture site, the puncture sealing device having a release tube 220, a delivery tube 702 disposed within the release tube, a plug 110 disposed within the delivery tube, a toggle 108 disposed relative to the plug in a distal direction and being restrained in an insertion position, and a filament 104 that couples the toggle to the plug, wherein in the insertion position at least a portion of the toggle is restrained by at least one of the release tube and the delivery tube, such that the toggle is angled at a first angle relative to a central axis of the release tube (Figure 9; Column 3, 12-29; Column 6, lines 12-40).
Moving at least one of the release tube and the delivery tube relative to the other to release the toggle such that a) the toggle is no longer restrained by the at least one of the release tube and the delivery tube, and b) the toggle transitions out of the insertion position and is angled at a 
Forsberg is silent regarding the steps of removing a procedure sheath from the puncture site, the procedure sheath configured to open the puncture site, positioning an access sheath through the puncture site such that a distal end of the access sheath is disposed within the vessel, the access sheath defining a proximal end opposite the distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, positioning the puncture sealing device into the access channel along the insertion direction, while the toggle is restrained in the insertion position and the distal end of the access sheath is inside and remains in the vessel, and prior to releasing the proximal end of the toggle from the at least one of the release tube and delivery tube, translating the puncture sealing device within the access channel along the insertion direction toward the distal end of the access sheath, and mechanically coupling the puncture sealing device to a sheath hub positioned entirely outside of the puncture site when the puncture sealing device is fully seated in the access sheath and while the distal end of the access sheath is disposed within the vessel, such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction; and with the puncture sealing device coupled to the access sheath while the distal end of the access sheath is disposed within the vessel, moving at least one of the release tube and the delivery tube with respect to the access sheath to release the toggle.
However, Kensey teaches that it is well known for a procedure sheath (e.g. needle cannula, not shown) to be used to open a puncture site, and then an access removing a procedure sheath (needle cannula, not shown) from the puncture site, positioning an access sheath 26 (Figures 1-3) through the puncture site 28 such that a distal end of the access sheath is disposed within the vessel 24, the access sheath defining a proximal end opposite a distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, positioning the puncture sealing device having a release tube 32, delivery tube 38, plug 102 and toggle 106 into the access channel along the insertion direction, while the toggle is restrained in the insertion position and the distal end of the access sheath is inside and remains in the vessel, and prior to releasing the proximal end of the toggle from the release tube (32, Figs. 1 and 2), translating the puncture sealing device within the access channel along the insertion direction toward the distal end of the access sheath (Figs. 1-2), and mechanically coupling the puncture sealing device to the a sheath hub (see flared portion at proximal end, see Figure below) positioned entirely outside of the puncture site when the puncture sealing device is fully seated in the access sheath (see Figures 2-3. Applicant’s argument that the flared portion of the introducer sheath 26 is not positioned entirely outside of the puncture site is incorrect.  As shown in the Figure below and Figs. 1-3 of Kensey, the flared portion of the introducer sheath is positioned entirely outside of the puncture site.) such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction (Figures 1-4; Column 3, line 41—Column 4, line 26); and with the puncture 

    PNG
    media_image1.png
    501
    726
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg, by providing the steps of opening the puncture site with a procedure sheath, removing the procedure sheath from the puncture site, positioning an access sheath through the puncture site such that a distal end of the access sheath is disposed within the vessel, positioning the puncture sealing device into the access channel along the insertion direction, while the toggle is restrained in the insertion position and the distal end of the access sheath is inside and remains in the vessel, and prior to releasing the proximal end of the toggle from the release tube, translating the puncture sealing device within the access channel mechanically coupling the puncture sealing device to a sheath hub positioned entirely outside the puncture site when the puncture sealing device is fully seated in the access sheath such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction, and with the puncture sealing device coupled to the access sheath, moving at least one of the release tube and the delivery tube with respect to the access sheath to release the toggle, as taught by Kensey, for the purpose of allowing and guiding access of other intravascular instruments that are to be used for the initial procedure (Column 3, line 41—Column 4, line 26).
Examiner notes that said modification would therefore result in a releasing step that occurs when the puncture sealing device is fully seated in the access sheath.
Forsberg as modified by Kensey is silent regarding the coupling and releasing steps specifically occurring while the distal end of the access sheath is disposed within the vessel. This is because in the embodiment of Kensey relied upon (Figures 1-5), the puncture sealing device becomes fully seated at the very moment between Figures 2 and 3 that the toggle protrudes from the distal end of the access sheath (the toggle is already in the vessel in Figure 2). In this embodiment, the access sheath is first withdrawn and then the delivery tube is moved down to eject the toggle. While it is unclear whether the precise moment the toggle first protrudes the distal end of the access sheath so as to render the puncture sealing device “fully seated" occurs before or after the access sheath is withdrawn from the vessel, Kensey nonetheless teaches in another embodiment that either is sufficient.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg as modified by Kensey, by leaving the access sheath within the vessel during the step of releasing the toggle, as Kensey sets forth that leaving the access sheath within the vessel or outside of the vessel during this step are equally sufficient for delivering the toggle (Column 6, line 24--Column 7, line 33).  
Examiner notes that the addition of the adverb “mechanically” in the phrase “mechanically coupling” does not substantially narrow the scope of the claim to distinguish it from the prior art. First, the term “coupled” is broad. Two objects are considered to be coupled together even if they are in contact with one another, even indirectly. For example, the steering wheel of a car can be considered to be “coupled” to the rear bumper. Next, the term “mechanically” is similarly broad and does little to alter the scope of the claim. Two objects may be considered “mechanically coupled” together by mere friction, or through some other form of contact, even indirect contact. Here, the puncture sealing device of Forsberg/Kensey is “mechanically coupled” to the access sheath in that it is brought in contact therewith through frictional engagement and by direct and indirect connections between the two objects.
In response to the argument(s) on pages 10-12 of the remarks filed on 05/10/2021, Forsberg discloses a method of sealing a puncture site in a vessel, the method comprising the steps of: 
Positioning a puncture sealing device (whole treatment assembly shown in Figures 8-11 which includes 700, 220, 110, 108, and other components as shown in the figures) such that a portion of the puncture sealing device is disposed within the vessel through the puncture site, the puncture sealing device having a release tube 220, a delivery tube 702 disposed within the release tube, a plug 110 disposed within the delivery tube, a toggle 108 distal to the plug, and a filament 104 that couples the toggle to the plug, wherein the toggle defines a proximal end that is restrained within and by the release tube (Column 3, 12-29; Column 6, lines 12-40 and Figs. 8 and 9).
Moving at least one of the delivery tube and the release tube relative to the other of the delivery tube and the release tube to a) release the proximal end of the toggle from the release tube, and b) orient the toggle in a sealing position wherein the toggle is fixed with respect to the release tube in the sealing position (Column 3, 12-29; Column 6, lines 12-40). Examiner notes that the toggle is fixed with respect to the release tube because the toggle abuts the release tube (Figures 10-11).
Forsberg is silent regarding the steps of positioning an access sheath in the puncture site such that a distal end of the access sheath is inside the vessel, the access sheath defining a proximal end having a sheath hub opposite the distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, the sheath hub positioned entirely outside of the puncture site; positioning the puncture sealing device into the access channel along the insertion direction; with the 
However, Kensey teaches that it is well known for an access sheath 26 (Figures 1-4) to first be used to perform an intravascular procedure (e.g., angioplasty), and upon completion of the procedure, later be used to perform a puncture sealing procedure (Column 3 line 42—Column 4, line 15).  In particular, Kensey teaches positioning an access sheath in the puncture site 28 such that a distal end of the access sheath is inside the vessel 24, the access sheath defining a proximal end having a sheath hub (see flared portion at proximal end, see Figure above) opposite the distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, the sheath hub positioned entirely outside of the puncture site (Figs. 1-3, Examiner notes that as currently written, “fully seated” does not require the toggle to protrude from the release tube. Rather, it merely requires the toggle to protrude from the distal end of the access sheath when the access sheath is inside the vessel. Here, between Kensey’s Figs. 2-3 there is a moment in time when the access sheath 26 is being withdrawn where the toggle protrudes from the distal end of the access sheath that is inside the vessel (compare position of toggle in Fig. 2 to position of toggle in Fig. 3 when sheath 26 is withdrawn; since toggle is already inside the vessel in Fig. 2 there must be a time in which the toggle protrudes from the distal end of the access sheath while the access sheath is still inside the vessel).

Examiner notes that said modification would therefore result in a moving step that occurs when the puncture sealing device is fully seated in and mechanically coupled to the sheath hub of the access sheath.
Examiner notes that the addition of the term “mechanically” in the phrase “mechanically coupled” does not substantially narrow the scope of the claim to distinguish it from the prior art. First, the term “coupled” is broad. Two objects are 
Forsberg as modified by Kensey is silent regarding the releasing step specifically occurring while the distal end of the access sheath is inside the vessel. This is because in the embodiment of Kensey relied upon (Figures 1-5), the puncture sealing device becomes fully seated at the very moment between Figures 2 and 3 that the toggle protrudes from the distal end of the access sheath (the toggle is already in the vessel in Figure 2). In this embodiment, the access sheath is first withdrawn and then the delivery tube is moved down to eject the toggle. While it is unclear whether the precise moment the toggle first protrudes the distal end of the access sheath so as to render the puncture sealing device “fully seated" occurs before or after the access sheath is withdrawn from the vessel, Kensey nonetheless teaches in another embodiment that either is sufficient.
Specifically, Kensey teaches an alternative embodiment in Figures 6-9. Unlike in Figures 2-3, Figure 8 makes it unambiguously clear that the access sheath can be left within the vessel while the toggle is ejected. (Column 6, line 24--Column 7, line 33).

Furthermore, Hill teaches it is well known to apply a tension to the filament 908 (Figure 9) of a puncture sealing device 902 prior to, concurrently with, and/or after the toggle 906 is in the sealing position (Paragraph [0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg as modified by Kensey by providing tension to the filament before and while the toggle is in the sealing position, as taught by Hill, for the purpose of engaging the puncture with the seal, as well as drawing the plug and the toggle closer together (Paragraph [0076]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/            Primary Examiner, Art Unit 3771